EXHIBIT 10.2



FIRST AMENDMENT TO CONTRACT OF SALE
THIS FIRST AMENDMENT TO CONTRACT OF SALE (the "Amendment") dated effective as of
May 26, 2015, is entered into by and between STEADFAST ASSET HOLDINGS, INC., a
California corporation (hereinafter referred to as "Buyer") and BUTLER FEE LLC,
a Delaware limited liability company (hereinafter referred to as "Seller").
RECITALS:
A.     Seller and Buyer entered into that certain Contract of Sale dated
effective as of May 13, 2015 (as amended, the "Agreement"), with respect to the
purchase and sale of the property commonly known as Arbors at Brookfield,
located at 782 East Butler Road, Mauldin, South Carolina, as more particularly
described in the Agreement; and
B.     Seller and Buyer desire to amend the Agreement as set forth in this
Amendment.
AGREEMENTS:
Now, therefore, in consideration of Ten Dollars ($10.00), and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Seller and Buyer agree as follows:
1.Defined Terms. All capitalized terms not otherwise defined herein shall have
the meanings given to such terms in the Agreement.
2.Investigation Period. The Feasibility Period Expiration Date is hereby
extended to 4:00 p.m., pacific standard time on May 29, 2015.
3.Ratification. Except as expressly amended hereby, the Agreement and all rights
and obligations created thereby or thereunder not inconsistent with the terms of
this Amendment are in all respects ratified and confirmed and remain in full
force and effect; however, in the event of any conflict between the terms of the
Agreement and the terms of this Amendment, the terms of this Amendment shall
control with all doubt resolved in favor of enforcement of the terms of this
Amendment.
4.Miscellaneous. This Amendment (a) shall be governed by, construed under and
enforced in accordance with the laws of the State of South Carolina; (b) shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; (c) may be modified or amended only
in writing signed by each party hereto; (d) may be executed by facsimile or
electronic signatures (or PDF 0 r other digital image signatures) and in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered by facsimile or e-mail of digital
image signatures shall constitute an original agreement, and all such separate
counterparts shall constitute one and the same agreement; and (e) embodies the
entire Amendment and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements relating to such
subject matter.
[signatures follow on the next page]




--------------------------------------------------------------------------------



The undersigned have caused this Amendment to be executed effective as of the
date first
set forth above.
    
BUYER:
 
 
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 

By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President

 




[signatures continue on the following page]

















--------------------------------------------------------------------------------



The undersigned have caused this Amendment to be executed effective as of the
date first
set forth above.


SELLER:


BUTLER FEE LLC,
a Delaware limited liability company


By:
Butler Fee Inc.,
 
a Delaware corporation,
 
its sole member
 
 
 
 
By:
/s/ Jill A. Russo
 
Name:
Jill A. Russo
 
Title:
Vice President




